Citation Nr: 1019623	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
tract problems, to include as due to exposure to 
chlorophenothane (DDT) or to any service-connected 
disability.  

2.  Entitlement to service connection for esophageal 
dysmotility and dysphagia with aspiration, to include as due 
to exposure to DDT or to any service-connected disability.  

3.  Entitlement to service connection for low back pain and 
degenerative joint disease, to include as due to exposure to 
DDT or to any service-connected disability.  

4.  Entitlement to service connection for neck pain and 
degenerative joint disease, to include as due to exposure to 
DDT or to any service-connected disability.  

5.  Entitlement to service connection for muscle pain and 
weakness, to include as due to exposure to DDT or to any 
service-connected disability.  

6.  Entitlement to service connection for a gall bladder 
condition, to include as due to exposure to DDT or to any 
service-connected disability.  

7.  Entitlement to service connection for a right kidney 
cyst, to include as due to exposure to DDT or to any service-
connected disability.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana, denying the claims currently on appeal.  
This claim was previously remanded by the Board in April 2008 
for additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's gastrointestinal tract problems did not 
manifest during, or as a result of, active military service, 
to include as due to exposure to DDT, nor are they secondary 
to a service-connected disability.  

2.  The Veteran's esophageal dysmotility did not manifest 
during, or as a result of, active military service, to 
include as due to exposure to DDT, nor are they secondary to 
a service-connected disability.  

3.  The Veteran's low back pain and degenerative joint 
disease did not manifest during, or as a result of, active 
military service, to include as due to exposure to DDT, nor 
are they secondary to a service-connected disability.  

4.  The Veteran's neck pain and degenerative joint disease 
did not manifest during, or as a result of, active military 
service, to include as due to exposure to DDT, nor are they 
secondary to a service-connected disability.  

5.  The Veteran does not have an underlying disorder related 
to his complaints of muscle pain and weakness that manifested 
during, or as a result of, active military service, to 
include as due to exposure to DDT, nor that is secondary to a 
service-connected disability.  

6.  The Veteran's gall bladder condition did not manifest 
during, or as a result of, active military service, to 
include as due to exposure to DDT, nor are they secondary to 
a service-connected disability.  

7.  The Veteran's right kidney cyst did not manifest during, 
or as a result of, active military service, to include as due 
to exposure to DDT, nor are they secondary to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for gastrointestinal tract problems, to include as 
due to DDT exposure or as secondary to a service-connected 
disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).  

2.  The criteria for establishing entitlement to service 
connection for esophageal dysmotility, to include as due to 
DDT exposure or as secondary to a service-connected 
disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).  

3.  The criteria for establishing entitlement to service 
connection for low back pain and degenerative joint disease, 
to include as due to DDT exposure or as secondary to a 
service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  

4.  The criteria for establishing entitlement to service 
connection for neck pain and degenerative joint disease, to 
include as due to DDT exposure or as secondary to a service-
connected disability, have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  

5.  The criteria for establishing entitlement to service 
connection for muscle pain and weakness, to include as due to 
DDT exposure or as secondary to a service-connected 
disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).  

6.  The criteria for establishing entitlement to service 
connection for a gall bladder condition, to include as due to 
DDT exposure or as secondary to a service-connected 
disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).  

7.  The criteria for establishing entitlement to service 
connection for a right kidney cyst, to include as due to DDT 
exposure or as secondary to a service-connected disability, 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between a Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in July 2003 and April 2008 
addressed all notice elements listed under 3.159(b)(1).  The 
July 2003 letter was also sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claims in the April 2008 letter, the 
claims were subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claims are being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  VA has also obtained the records of the 
Veteran's outpatient treatment with VA and copies of the 
Veteran's private medical records have also been incorporated 
into the evidence of record.  Also, VA scheduled the Veteran 
for VA examinations in November 2009 and January 2010, but 
the Veteran did not attend either of these examinations, and 
he informed VA in March 2010 that he did not want to attend 
an examination.  

While VA has a statutory duty to assist in developing 
evidence pertinent to a claim, the Veteran also has a duty to 
assist and cooperate with VA in developing evidence - the 
duty to assist is not a one way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Significantly, the 
Veteran has not identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not yet been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Gastrointestinal Tract Problems

The Veteran contends that he is entitled to service 
connection for a gastrointestinal tract disorder, to include 
as secondary to exposure to DDT or as secondary to any 
service-connected disabilities.  As outlined below, the 
preponderance of the evidence demonstrates that the Veteran 
is not entitled to service connection.  

The Board will first address the Veteran's contention that he 
is entitled to service connection for a gastrointestinal 
disorder as secondary to any of his service-connected 
disabilities.  Currently, the Veteran is service-connected 
for a skin disability, the postoperative residuals of a 
hemorrhoidectomy, liver disease, peripheral neuralgia of the 
left upper extremity, and peripheral neuralgia of the right 
upper extremity.  The record contains no evidence in support 
of the Veteran's assertion that a gastrointestinal disorder 
could arise as a result of any of these service-connected 
disabilities.  The Veteran was scheduled for VA examinations 
in November 2009 and January 2010.  However, the Veteran 
cancelled the November 2009 examination and failed to report 
for the January 2010 examination.  When contacted about his 
failure to report in March 2010, the Veteran indicated that 
he did not want to appear for examination.  

While VA has a statutory duty to assist in developing 
evidence pertinent to a claim, the Veteran also has a duty to 
assist and cooperate with VA in developing evidence - the 
duty to assist is not a one way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Veteran was notified 
in letters dated September 2009 and December 2009 that his 
failure to report for examination, without good cause, would 
require VA to rate his claim based on the current evidence of 
record.  Since there is currently no evidence of record in 
support of the Veteran's contention that his gastrointestinal 
disorder is secondary to a service-connected disability, this 
theory of entitlement must be denied.  

While the Veteran has asserted that his gastrointestinal 
disorder is secondary to a service-connected disability, the 
Board has also considered whether the Veteran is entitled to 
service connection for a gastrointestinal disorder on a 
direct basis.  As already noted, in order for a claim to be 
granted on a direct basis, there must be competent evidence 
of current disability (established by medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(established by lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability.

The Veteran's service treatment records are silent regarding 
a chronic gastrointestinal disorder.  According to a February 
1946 note from the US Navy Personnel Center, the Veteran was 
examined and found to be physically qualified for discharge.  
The only defect noted at the time of separation were external 
tags related to the Veteran's in-service hemorrhoids.  If 
there is no evidence of a chronic condition during service, 
or during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, medical 
evidence must relate this chronic symptomatology to the 
Veteran's present condition.  See id.  

The first post-service evidence of a gastrointestinal 
disorder is a January 2003 letter from a private physician 
with the initials K.J.  According to Dr. J, he had been 
treating the Veteran for gastroesophageal reflux disease 
(GERD) since 1992.  Dr. K confirmed this in a number of 
subsequent letters.  Therefore, the first medical evidence of 
a gastrointestinal disorder is from 1992 - which is 
approximately 46 years after the Veteran's separation from 
active duty.  When considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for a gastrointestinal disorder for approximately 
46 years after separation from service tends to suggest that 
the Veteran has not suffered from chronic symptomatology of a 
gastrointestinal disorder since his separation from active 
duty.  The Board recognizes that a number of the Veteran's 
older medical records are no longer available for review.  
However, this does not change the fact that there is no 
medical evidence of a gastrointestinal disorder for such a 
lengthy period of time.  

In addition to the lack of continuity of symptomatology, the 
record also contains no competent medical evidence suggesting 
that the Veteran's gastrointestinal disorder is otherwise 
related to his military service.  As already discussed, VA 
scheduled the Veteran for a number of VA examinations in an 
attempt to obtain a medical opinion.  However, the Veteran 
failed to report to his examinations and has indicated that 
he does not desire to attend an examination.  As such, the 
Board is left to decide the Veteran's claim based on the 
current evidence of record.  

The Veteran has also asserted that his gastrointestinal 
disorder is secondary to exposure to DDT during his active 
military service.  In support of his claim, the Veteran has 
submitted numerous articles suggesting that DDT has the 
potential to harm human health.  The Board notes that, with 
regard to medical treatise evidence, the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
However, the Veteran's evidence is not accompanied by an 
opinion suggesting that the Veteran's gastrointestinal 
disorder is a result of DDT exposure.  The mere claim that 
DDT has a potential to harm health does not suggest that it 
is at least as likely as not that the Veteran's 
gastrointestinal disorder is a result of DDT exposure.  A 
number of these articles also discuss the effects of DDT on 
lab animals and dairy cows.  However, these articles are not 
relevant to the Veteran's claim in that they fail to suggest 
that the Veteran's GERD or other gastrointestinal symptoms 
are a result of DDT exposure.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a 
gastrointestinal disorder, to include GERD.  There is no 
evidence of a disease or injury of the digestive system 
during active military service.  The only condition of the 
digestive system noted upon separation is the Veteran's 
already service-connected hemorrhoidectomy.  Furthermore, 
there is no medical evidence of this condition until 1993 at 
the earliest, and the record contains no evidence suggesting 
that these symptoms were somehow related to the Veteran's 
military service, a service-connected disability, or DDT.  
Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for a gastrointestinal disorder.  

In reaching the above decision, the Board has also considered 
the considerable amount of lay evidence submitted by the 
Veteran in support of his claim.  The Veteran has submitted a 
number of letters from individuals who knew him prior to his 
enlistment in the service, including his sister.  According 
to these individuals, the Veteran was in excellent health 
prior to his enlistment with the military.  However, the fact 
that the Veteran was in good health prior to his military 
service does not demonstrate that he is entitled to service 
connection.  The Board concedes that there is no evidence of 
a gastrointestinal disorder prior to military service.  
However, the Veteran's claim is being denied for lack of 
evidence of such a disorder at the time of service discharge, 
or until more than 4 decades elapsed after separation from 
active duty.  Moreover, there is no competent opinion 
relating the claimed disorder to the Veteran's service or a 
service-connected disability.  The Board has considered the 
fact that the Veteran was in good health prior to military 
service, but this fact is of limited probative value.  

The Board recognizes that the Veteran believes his 
gastrointestinal disorder is a result of his military 
service.  According to a statement from the Veteran received 
by VA in May 2003, the Veteran reported having problems 
digesting his food since 1944 and that he would often 
regurgitate his meals for hours after eating.  Lay assertions 
may serve to support a claim for service connection when they 
relate to the occurrence of events that are observable as a 
lay person or the presence of a disability or symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous 
medical evidence).  Therefore, the Veteran is competent to 
testify to this matter.  

However, the Board does not find the evidence to be credible 
in this case.  The Veteran did not indicate suffering from 
this condition during his VA examinations in July 1948 and 
May 1950.  In addition, there is no evidence of treatment for 
this condition until 1992 at the earliest.  Therefore, the 
evidence does not support the Veteran's claim that he has 
suffered from this condition for more than 60 years.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a gastrointestinal disorder, to 
include as secondary to any service-connected disability or 
as a result of DDT exposure, must be denied.

Esophageal Dysmotility 

The Veteran contends that he is entitled to service 
connection for esophageal dysmotility, to include as 
secondary to any service-connected disability or as due to 
exposure to DDT.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's esophageal dysmotility is not secondary to a 
service-connected disability.  In addition, the preponderance 
of the evidence demonstrates that the Veteran's esophageal 
dysmotility did not manifest during, or as a result of, 
military service, to include as due to exposure to DDT.  As 
such, service connection is not warranted.  

The Board will first address the Veteran's contention that he 
is entitled to service connection for esophageal dysmotility 
as secondary to any of his service-connected disabilities.  
Currently, the Veteran is service-connected for a skin 
disability, the postoperative residuals of a 
hemorrhoidectomy, liver disease, peripheral neuralgia of the 
left upper extremity, and peripheral neuralgia of the right 
upper extremity.  The record contains no evidence in support 
of the Veteran's assertion that esophageal dysmotility could 
arise as a result of any of these service-connected 
disabilities.  As already noted, the Veteran was scheduled 
for VA examinations in November 2009 and January 2010.  
However, he cancelled the November 2009 examination and 
failed to report for the January 2010 examination.  When 
contacted about his failure to report in March 2010, the 
Veteran indicated that he did not want to appear for 
examination.  Therefore, VA must decide the Veteran's claim 
based on the current evidence of record.  Since there is 
currently no evidence of record in support of the Veteran's 
contention that his esophageal dysmotility is secondary to a 
service-connected disability, this theory of entitlement must 
be denied.  

As noted in the previous section, while there is no evidence 
in support of the Veteran's claim of entitlement to service 
connection as secondary to a service-connected disability, 
the Board will also consider the Veteran's claim on a direct 
basis to afford him all possible avenues of recovery.  

The Veteran's service treatment records are silent regarding 
a diagnosis of, or treatment for, an esophageal disorder.  
According to a February 1946 note from the US Navy Personnel 
Center, the Veteran was examined and found to be physically 
qualified for discharge.  The only defect noted at the time 
of separation were external tags related to the Veteran's in-
service hemorrhoids.  Therefore, there is no in-service 
evidence of a chronic condition related to the esophagus.  

When there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  However, medical 
evidence must relate this chronic symptomatology to the 
Veteran's present condition.  See id.  

The first post-service evidence of an esophageal disorder is 
a January 2003 letter from a private physician with the 
initials K.T.J.  According to Dr. J, he had been treating the 
Veteran since 1992 for a number of disorders, including 
dysphagia with aspiration.  Dr. J confirmed this in 
subsequent letters as well.  However, Dr. J did not suggest 
that this condition manifested during, or as a result of, 
active military service.  Therefore, the first post-service 
evidence of this disorder is from approximately 46 years 
after the Veteran's separation from active duty.  As already 
noted, this lengthy period of time in which the Veteran did 
not complain of this disorder tends to suggest that the 
Veteran has not suffered from chronic symptomatology since 
his separation from active duty.  See Maxson, 12 Vet. App. at 
459, aff'd sub nom. Maxson, 230 F.3d at1333; see also 
Forshey, 12 Vet. App. at 74, aff'd sub nom. Forshey, 284 F.3d 
at 1358 (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  

Subsequent treatment records suggest that the Veteran has 
continued to seek intermittent treatment for a 
gastroesophageal disorder.  An April 2004 VA treatment record 
notes that the Veteran was suffering from severe problems 
with acid reflux.  

In addition to the lack of continuity of symptomatology, the 
record also contains no competent medical evidence suggesting 
that the Veteran's esophageal dysmotility is otherwise 
related to his military service.  As already discussed, VA 
scheduled the Veteran for a number of VA examinations in an 
attempt to obtain a medical opinion.  However, the Veteran 
failed to report to his examinations and has indicated that 
he does not desire to attend an examination.  As such, the 
Board is left to decide the Veteran's claim based on the 
current evidence of record.  

The Veteran has also argued that his esophageal dysmotility 
is secondary to his exposure to DDT during his active 
military service.  In support of his claim, the Veteran has 
submitted numerous articles suggesting that DDT has the 
potential to harm human health.  The Board notes that, with 
regard to medical treatise evidence, the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
However, the Veteran's evidence is not accompanied by an 
opinion suggesting that the Veteran's esophagus was damaged 
as a result of DDT exposure.  The mere claim that DDT has a 
potential to harm health does not suggest that it is at least 
as likely as not that the Veteran's esophageal dysmotility in 
particular is a result of DDT exposure.  A number of these 
articles also discuss the effects of DDT on lab animals and 
dairy cows.  However, these articles are not relevant to the 
Veteran's claim in that they fail to suggest that the 
Veteran's esophageal dysmotility is a result of DDT exposure.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for esophageal 
dysmotility, to include as secondary to a service-connected 
disability or as due to exposure to DDT.  The record contains 
no competent opinion linking the Veteran's esophageal 
dysmotility to any of his service-connected disabilities.  In 
addition, the Veteran's service treatment records are silent 
regarding an esophageal condition, and there is no evidence 
of such a disorder for at least 46 years after the Veteran's 
separation from active duty.  Finally, there is no competent 
medical opinion suggesting that the Veteran's esophageal 
dysmotility manifested during, or as a result of, military 
service, to include as due to DDT exposure.  As such, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection for esophageal 
dysmotility.  

In reaching the above decision, the Board has also considered 
the lay evidence submitted by the Veteran in support of his 
claim.  The Veteran has submitted a number of letters from 
individuals who knew him prior to his enlistment in the 
service.  According to these individuals, the Veteran was in 
excellent health prior to his enlistment with the military.  
However, the fact that the Veteran was in good health prior 
to his military service does not demonstrate that he is 
entitled to service connection.  The Board concedes that 
there is no evidence of esophageal dysmotility prior to 
military service.  However, the Veteran's claim is being 
denied for lack of evidence of such a disorder for more than 
4 decades after separation from active duty, as well as the 
lack of a competent opinion relating this to service or a 
service-connected disability.  Therefore, the fact that the 
Veteran was in good health prior to military service is of no 
probative value.  

The Board recognizes that the Veteran truly believes his 
esophageal condition is a result of his active military 
service, and in particular, his exposure to DDT.  However, as 
a lay person, the Veteran is not competent to offer a medical 
opinion as complex as the etiological manifestations of an 
esophageal condition.  See Routen, 10 Vet. App. at 186; see 
also Bostain, 11 Vet. App. at 127 (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  The 
Veteran also testified in a May 2003 statement that he had 
been regurgitating his food since 1944.  However, the Board 
does not find this testimony to be credible, since the 
Veteran did not indicate suffering from this condition during 
his VA examinations in July 1948 and May 1950 and there is no 
evidence of treatment for this condition until 1992 at the 
earliest.  Therefore, the evidence does not support the 
Veteran's claim that he has suffered from this condition for 
more than 60 years.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for esophageal dysmotility, to include 
as secondary to any service-connected disability or as a 
result of DDT exposure, must be denied.

Low Back Pain

The Veteran contends that he is entitled to service 
connection for low back pain and degenerative joint disease, 
to include as secondary to any service-connected disability 
or as due to exposure to DDT.  The Board will first address 
the Veteran's contention that he is entitled to service 
connection for a low back disorder as secondary to any of his 
service-connected disabilities.  

Currently, the Veteran is service-connected for a skin 
disability, the postoperative residuals of a 
hemorrhoidectomy, liver disease, peripheral neuralgia of the 
left upper extremity, and peripheral neuralgia of the right 
upper extremity.  The record contains no evidence in support 
of the Veteran's assertion that low back pain could arise as 
a result of any of these service-connected disabilities.  As 
already noted, the Veteran was scheduled for VA examinations 
in November 2009 and January 2010.  However, he cancelled the 
November 2009 examination and failed to report for the 
January 2010 examination.  When contacted about his failure 
to report in March 2010, the Veteran indicated that he did 
not want to appear for examination.  Therefore, VA must 
decide the Veteran's claim based on the current evidence of 
record.  Since there is currently no evidence of record in 
support of the Veteran's contention that his low back pain is 
secondary to a service-connected disability, this theory of 
entitlement must be denied.  

As noted in the previous sections, while there is no evidence 
in support of the Veteran's claim of entitlement to service 
connection as secondary to a service-connected disability, 
the Board will also consider the Veteran's claim on a direct 
basis to afford him all possible avenues of recovery.  

The Veteran's service treatment records are silent regarding 
a diagnosis of, or treatment for, low back pain.  According 
to a February 1946 note from the US Navy Personnel Center, 
the Veteran was examined and found to be physically qualified 
for discharge.  The only defect noted at the time of 
separation were external tags related to the Veteran's in-
service hemorrhoids.  Therefore, there is no in-service 
evidence of chronic low back pain.  There is also no medical 
evidence of record diagnosing the Veteran with low back pain 
or degenerative joint disease within one year of his 
separation from active duty.  As such, the presumption of in-
service incurrence is not applicable.  See 38 C.F.R. §§ 
3.307, 3.309.  

When there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  However, medical 
evidence must relate this chronic symptomatology to the 
Veteran's present condition.  See id.  

The first evidence suggestive of low back pain is an October 
1989 private treatment record that notes a history of 
arthritis.  The record does not indicate when the Veteran was 
diagnosed with arthritis or which joints were affected.  
However, subsequent letters from a private physician with the 
initials K.T.J. suggest that the Veteran suffered from 
degenerative joint disease with osteoarthritis.  Dr. J did 
not indicate when the Veteran's low back disorder began, but 
he did indicate that he had been treating the Veteran since 
May 8, 1992.  Subsequent treatment records, including a 
September 2005 VA outpatient treatment record, have continued 
to note a history of degenerative joint disease.  However, 
none of these records suggest a possible relationship to the 
Veteran's active military service.  As already noted, this 
lengthy period of time in which the Veteran did not complain 
of this disorder tends to suggest that the Veteran has not 
suffered from chronic symptomatology since his separation 
from active duty.  See Maxson, 12 Vet. App. at 459, aff'd sub 
nom. Maxson, 230 F.3d at1333; see also Forshey, 12 Vet. App. 
at 74, aff'd sub nom. Forshey, 284 F.3d at 1358 (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  

The Veteran has not established continuity of symptomatology.  
The Veteran has not submitted competent medical evidence 
suggesting that the Veteran's low back pain is otherwise 
related to his military service.  Furthermore, the Veteran 
has not described any injury or disease of the low back 
during his military service.  As already discussed, VA 
scheduled the Veteran for VA examinations in an attempt to 
obtain a medical opinion.  However, the Veteran failed to 
report to his examinations and has indicated that he does not 
desire to attend an examination.  The Board is left to decide 
the Veteran's claim based on the current evidence of record.  


The Veteran has also argued that his low back pain is 
secondary to his exposure to DDT during his active military 
service.  In support of his claim, the Veteran has submitted 
numerous articles suggesting that DDT has the potential to 
harm human health.  The Court has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern, 12 Vet. App. at 228; see also 
Sacks, 11 Vet. App. at 314 and Wallin, 11 Vet. App.at 509.  
However, the Veteran's evidence is not accompanied by an 
opinion suggesting that his low back pain is due to DDT 
exposure.  The mere claim that DDT has a potential to harm 
health does not suggest that it is at least as likely as not 
that the Veteran's low back pain and degenerative joint 
disease in particular are a result of DDT exposure.  The 
record contains no other evidence suggesting that the 
Veteran's low back pain is related to DDT.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for low back 
pain.  The Veteran's service treatment records are silent 
regarding this disability.  Furthermore, there is no evidence 
of such a disability until October 1989 at the earliest, 
which is approximately 43 years after the Veteran's 
separation from active duty.  In addition, the record 
contains no competent medical evidence suggesting that the 
Veteran's low back pain is in any way related to his active 
military service, a service-connected disability, or DDT.  As 
such, the preponderance of the evidence is against the 
Veteran's claim.  

In reaching the above decision, the Board has again 
considered the lay evidence submitted by the Veteran in 
support of his claim.  As already discussed, the Veteran has 
submitted a number of letters from individuals who knew him 
prior to his enlistment in the service.  According to these 
individuals, the Veteran was in excellent health prior to his 
enlistment with the military.  However, the fact that the 
Veteran was in good health prior to his military service does 
not demonstrate that he is entitled to service connection.  
The Board concedes that there is no evidence of low back pain 
prior to military service.  However, the Veteran's claim is 
being denied for lack of evidence of such a disorder for more 
than 4 decades after separation from active duty, as well as 
the lack of a competent opinion relating this to service or a 
service-connected disability.  Therefore, the fact that the 
Veteran was in good health prior to military service is of no 
probative value.  

The Veteran also indicated in his February 2003 claim that he 
suffered from back pain upon his discharge from active duty, 
and at times, it was so severe that his back would go out on 
him.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that 
are observable as a lay person or the presence of a 
disability of symptoms of a disability that are subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  However, 
while the Veteran is competent to testify to low back pain, 
the Board does not find his testimony to be credible.  The 
Veteran failed to mention this condition during his VA 
examination of July 1948 and May 1950, and there is no 
evidence of treatment for a back condition for a number of 
decades after separation from active duty.  In addition, none 
of the current treatment records suggest that the Veteran's 
low back pain is of such severity as to result in occasional 
giving out.  The Board does not find the Veteran's claimed 
history of low back pain to be credible as it is not 
supported by the evidence of record.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for low back pain and degenerative 
joint disease, to include as secondary to any service-
connected disability or as a result of DDT exposure, must be 
denied.

Neck Pain

The Veteran contends that he is entitled to service 
connection for neck pain and degenerative joint disease, to 
include as secondary to any service-connected disability or 
as due to exposure to DDT.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's neck pain is not secondary to a service-connected 
disability.  In addition, the preponderance of the evidence 
demonstrates that the Veteran's neck pain did not manifest 
during, or as a result of, military service, to include as 
due to exposure to DDT.  As such, service connection is not 
warranted.  

The Board will first address the Veteran's contention that he 
is entitled to service connection for neck pain as secondary 
to any of his service-connected disabilities.  Currently, the 
Veteran is service-connected for a skin disability, the 
postoperative residuals of a hemorrhoidectomy, liver disease, 
peripheral neuralgia of the left upper extremity, and 
peripheral neuralgia of the right upper extremity.  The 
record contains no evidence in support of the Veteran's 
assertion that neck pain could arise as a result of any of 
these service-connected disabilities.  As already noted, the 
Veteran was scheduled for VA examinations in November 2009 
and January 2010.  However, he cancelled the November 2009 
examination and failed to report for the January 2010 
examination.  When contacted about his failure to report in 
March 2010, the Veteran indicated that he did not want to 
appear for examination.  Therefore, VA must decide the 
Veteran's claim based on the current evidence of record.  
Since there is currently no evidence of record in support of 
the Veteran's contention that his neck pain is secondary to a 
service-connected disability, this theory of entitlement must 
be denied.  

As noted in the previous sections, while there is no evidence 
in support of the Veteran's claim of entitlement to service 
connection as secondary to a service-connected disability, 
the Board will also consider the Veteran's claim on a direct 
basis to afford him all possible avenues of recovery.  

The Veteran's service treatment records are silent regarding 
a diagnosis of, or treatment for, neck pain.  According to a 
February 1946 note from the US Navy Personnel Center, the 
Veteran was examined and found to be physically qualified for 
discharge.  The only defect noted at the time of separation 
were external tags related to the Veteran's in-service 
hemorrhoids.  Therefore, there is no in-service evidence of 
chronic neck pain.  There is also no medical evidence of 
record diagnosing the Veteran with neck pain or degenerative 
joint disease within one year of his separation from active 
duty.  As such, the presumption of in-service incurrence is 
not applicable.  See 38 C.F.R. §§ 3.307, 3.309.  

When there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  However, medical 
evidence must relate this chronic symptomatology to the 
Veteran's present condition.  See id.  

The first evidence suggestive of neck pain is an October 1989 
private treatment record that notes a history of arthritis.  
The record does not indicate when the Veteran was diagnosed 
with arthritis or which joints were affected.  However, 
subsequent letters from a private physician with the initials 
K.T.J. suggest that the Veteran suffered from degenerative 
joint disease with osteoarthritis.  Dr. J did not indicate 
when the Veteran's claimed neck pain began, but he did 
indicate that he had been treating the Veteran since May 8, 
1992.  Subsequent treatment records, including a September 
2005 VA outpatient treatment record, have continued to note a 
history of degenerative joint disease.  However, none of 
these records suggest a possible relationship to the 
Veteran's active military service.  As already noted, this 
lengthy period of time in which the Veteran did not complain 
of this disorder tends to suggest that the Veteran has not 
suffered from chronic symptomatology since his separation 
from active duty.  See Maxson, 12 Vet. App. at 459, aff'd sub 
nom. Maxson, 230 F.3d at1333; see also Forshey, 12 Vet. App. 
at 74, aff'd sub nom. Forshey, 284 F.3d at 1358 (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  

In addition to the lack of continuity of symptomatology, the 
record also contains no competent medical evidence suggesting 
that the Veteran's neck pain and degenerative joint disease 
are otherwise related to his military service.  As already 
discussed, VA scheduled the Veteran for a number of VA 
examinations in an attempt to obtain a medical opinion.  
However, the Veteran failed to report to his examinations and 
has indicated that he does not desire to attend an 
examination.  As such, the Board is left to decide the 
Veteran's claim based on the current evidence of record.  

The Veteran has also argued that his neck pain is secondary 
to his exposure to DDT during his active military service.  
In support of his claim, the Veteran has submitted numerous 
articles suggesting that DDT has the potential to harm human 
health.  The Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern, 12 Vet. App. at 228; see also Sacks, 11 
Vet. App. at 314 and Wallin, 11 Vet. App.at 509.  However, 
the Veteran's evidence is not accompanied by an opinion 
suggesting that his neck pain and degenerative joint disease 
in particular are a result of DDT exposure.  The mere claim 
that DDT has a potential to harm health does not suggest that 
it is at least as likely as not that the Veteran's neck pain 
is a result of DDT exposure.  The record contains no other 
evidence suggesting that the Veteran's neck pain is related 
to DDT.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for neck pain.  
The Veteran's service treatment records are silent regarding 
this disability.  Furthermore, there is no evidence of such a 
disability until October 1989 at the earliest, which is 
approximately 43 years after the Veteran's separation from 
active duty.  In addition, the record contains no competent 
medical evidence suggesting that the Veteran's neck pain is 
in any way related to his active military service, a service-
connected disability, or DDT.  As such, the preponderance of 
the evidence is against the Veteran's claim.  

In reaching the above decision, the Board has again 
considered the considerable amount of lay evidence submitted 
by the Veteran in support of his claim.  As already 
discussed, the Veteran has submitted a number of letters from 
individuals who knew him prior to his enlistment in the 
service.  According to these individuals, the Veteran was in 
excellent health prior to his enlistment with the military.  
However, the fact that the Veteran was in good health prior 
to his military service does not demonstrate that he is 
entitled to service connection.  The Board concedes that 
there is no evidence of neck pain prior to military service.  
However, the Veteran's claim is being denied for lack of 
evidence of such a disorder for more than 4 decades after 
separation from active duty, as well as the lack of a 
competent opinion relating this to service or a service-
connected disability.  Therefore, the fact that the Veteran 
was in good health prior to military service is of no 
probative value.  

The Veteran also indicated in his February 2003 claim that he 
suffered from neck pain upon his discharge from active duty, 
and at times, it was so severe that his neck would go out on 
him.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that 
are observable as a lay person or the presence of a 
disability of symptoms of a disability that are subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau, 492 F.3d at 1372; see Buchanan, 451 F.3d 
at 1336 (addressing lay evidence as potentially competent to 
support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  However, 
while the Veteran is competent to testify to neck pain, the 
Board does not find his testimony to be credible.  The 
Veteran failed to mention this condition during his VA 
examination of July 1948 and May 1950, and there is no 
evidence to suggest possible neck pain for a number of 
decades after separation from active duty.  In addition, none 
of the current treatment records suggest that the Veteran's 
neck pain is of such severity as to result in occasional 
giving out.  The Board does not find the Veteran's claimed 
history of neck pain to be credible as it is not supported by 
the evidence of record.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for neck pain, to include as secondary 
to any service-connected disability or as a result of DDT 
exposure, must be denied.

Muscle Pain and Weakness

The Veteran contends that he is entitled to service 
connection for muscle pain and weakness, to include as 
secondary to any service-connected disability or as due to 
exposure to DDT.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran has not been diagnosed with an underlying disability 
that is manifested by muscle pain and weakness that is 
secondary to a service-connected disability.  In addition, 
the preponderance of the evidence demonstrates that the 
Veteran does not have a currently diagnosed disorder 
manifested by muscle pain and weakness that manifested 
during, or as a result of, military service, to include as 
due to exposure to DDT.  As such, service connection is not 
warranted.  

The Board will first address the Veteran's contention that he 
is entitled to service connection for muscle pain and 
weakness as secondary to any of his service-connected 
disabilities.  Currently, the Veteran is service-connected 
for a skin disability, the postoperative residuals of a 
hemorrhoidectomy, liver disease, peripheral neuralgia of the 
left upper extremity, and peripheral neuralgia of the right 
upper extremity.  The record contains no evidence in support 
of the Veteran's assertion that muscle pain and weakness 
could arise as a result of any of these service-connected 
disabilities.  As already noted, the Veteran was scheduled 
for VA examinations in November 2009 and January 2010.  
However, he cancelled the November 2009 examination and 
failed to report for the January 2010 examination.  When 
contacted about his failure to report in March 2010, the 
Veteran indicated that he did not want to appear for 
examination.  Therefore, VA must decide the Veteran's claim 
based on the current evidence of record.  Since there is 
currently no evidence of record in support of the Veteran's 
contention that his muscle pain and weakness is secondary to 
a service-connected disability, this theory of entitlement 
must be denied.  

As noted in the previous sections, while there is no evidence 
in support of the Veteran's claim of entitlement to service 
connection as secondary to a service-connected disability, 
the Board will also consider the Veteran's claim on a direct 
basis to afford him all possible avenues of recovery.  

The Veteran's service treatment records are silent regarding 
a diagnosis of an underlying muscular disorder or treatment 
for muscle pain and weakness.  According to a February 1946 
note from the US Navy Personnel Center, the Veteran was 
examined and found to be physically qualified for discharge.  
The only defect noted at the time of separation were external 
tags related to the Veteran's in-service hemorrhoids.  
Therefore, there is no in-service evidence of chronic muscle 
pain or weakness.  

When there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  However, medical 
evidence must relate this chronic symptomatology to the 
Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not 
demonstrate that the Veteran has suffered from chronic 
symptomatology of muscle pain and weakness since his 
separation from active duty.  In fact, there is no evidence 
of a currently diagnosed disability in addition to the 
Veteran's already service-connected peripheral neuralgia of 
the right and left upper extremities.  According to a January 
2003 letter from a private physician with the initials 
K.T.J., the Veteran suffered from peripheral neuralgia 
secondary to diabetes mellitus.  The Veteran testified in an 
August 2003 statement that he suffered from chronic pain in 
his legs.  However, pain alone is not a disability for 
purposes of service connection.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  VA scheduled the Veteran for a VA 
examination of the muscles, but the Veteran refused to attend 
this examination.  Therefore, an actual diagnosis of an 
underlying medical condition, in addition to the Veteran's 
already service-connected peripheral neuralgia, could not be 
ascertained.  There must be a current diagnosis of a disorder 
for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
an underlying disorder related to the Veteran's complaints of 
pain and weakness, the Board must deny the Veteran's claim.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  

The Veteran also indicated in his August 2003 statement that 
he felt his lower extremity pain was possibly Poliomyelitis 
as a result of DDT exposure.  However, as a layperson, the 
Veteran is not competent to diagnose himself with a medical 
condition.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

In reaching the above decision, the Board has also considered 
the lay evidence submitted by the Veteran in support of his 
claim.  As already discussed, the Veteran has submitted a 
number of letters from individuals who knew him prior to his 
enlistment in the service.  According to these individuals, 
the Veteran was in excellent health prior to his enlistment 
with the military.  However, the fact that the Veteran was in 
good health prior to his military service does not 
demonstrate that he is entitled to service connection.  There 
is no evidence of muscle pain or weakness prior to military 
service.  However, the Veteran has failed to submit evidence 
that the claimed disorder is related to military service or a 
service-connected disability.  Therefore, the fact that the 
Veteran was in good health prior to military service is of 
limited probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for muscle pain and weakness, to 
include as secondary to any service-connected disability or 
as a result of DDT exposure, must be denied.

Gall Bladder Condition

The Veteran contends that he is entitled to service 
connection for a gall bladder condition, to include as 
secondary to any service-connected disability or as due to 
exposure to DDT.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's gall bladder condition is not secondary to a 
service-connected disability.  In addition, the preponderance 
of the evidence demonstrates that the Veteran's gall bladder 
condition did not manifest during, or as a result of, 
military service, to include as due to exposure to DDT.  As 
such, service connection is not warranted.  

The Board will first address the Veteran's contention that he 
is entitled to service connection for a gall bladder 
condition as secondary to any of his service-connected 
disabilities.  Currently, the Veteran is service-connected 
for a skin disability, the postoperative residuals of a 
hemorrhoidectomy, liver disease, peripheral neuralgia of the 
left upper extremity, and peripheral neuralgia of the right 
upper extremity.  The record contains no evidence in support 
of the Veteran's assertion that a gall bladder condition 
could arise as a result of any of these service-connected 
disabilities.  As already noted, the Veteran was scheduled 
for VA examinations in November 2009 and January 2010.  
However, he cancelled the November 2009 examination and 
failed to report for the January 2010 examination.  When 
contacted about his failure to report in March 2010, the 
Veteran indicated that he did not want to appear for 
examination.  Therefore, VA must decide the Veteran's claim 
based on the current evidence of record.  Since there is no 
evidence of record in support of the Veteran's contention 
that his gall bladder condition is secondary to a service-
connected disability, this theory of entitlement must be 
denied.  

As noted in the previous sections, while there is no evidence 
in support of the Veteran's claim of entitlement to service 
connection as secondary to a service-connected disability, 
the Board will also consider the Veteran's claim on a direct 
basis to afford him all possible avenues of recovery.  

The Veteran's service treatment records are silent regarding 
a diagnosis of, or treatment for, a disorder of the gall 
bladder.  According to a February 1946 note from the US Navy 
Personnel Center, the Veteran was examined and found to be 
physically qualified for discharge.  The only defect noted at 
the time of separation were external tags related to the 
Veteran's in-service hemorrhoids.  Therefore, there is no in-
service evidence of a chronic condition related to the gall 
bladder.  

The first post-service medical evidence regarding the 
Veteran's gall bladder is an October 1986 private abdominal 
ultrasound.  According to the report, the Veteran's gall 
bladder was absent which was consistent with a prior history 
of a cholecystectomy.  The report does not indicate when the 
Veteran underwent this procedure.  However, the Veteran 
indicated in his February 2003 claim that he had his gall 
bladder removed some three or four years after his separation 
from active duty.  The record contains no medical evidence 
suggesting that this removal was due to a disease or injury 
incurred during military service.  As already discussed, VA 
scheduled the Veteran for a number of VA examinations in an 
attempt to obtain a medical opinion.  However, the Veteran 
failed to report to his examinations and has indicated that 
he does not desire to attend an examination.  As such, the 
Board is left to decide the Veteran's claim based on the 
current evidence of record.  

The Veteran has also argued that his gall bladder was removed 
as a result of his exposure to DDT during his active military 
service.  In support of his claim, the Veteran has submitted 
numerous articles suggesting that DDT has the potential to 
harm human health.  The Court has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern, 12 Vet. App. at 228; see also 
Sacks, 11 Vet. App. at 314 and Wallin, 11 Vet. App.at 509.  
However, the Veteran's evidence is not accompanied by an 
opinion suggesting that the Veteran's gall bladder was 
removed as a result of DDT exposure.  The mere claim that DDT 
has a potential to harm health does not suggest that it is at 
least as likely as not that his gall bladder removal was a 
result of DDT exposure.  The record contains no other 
evidence suggesting that the Veteran's gall bladder was 
removed due to damage incurred as a result of exposure to 
DDT.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a gall 
bladder condition.  There is no evidence of this disorder 
during the Veteran's military service, and the first 
reference to this condition is from several decades after 
active duty.  While the Veteran testified that his gall 
bladder was removed some three or four years after his 
separation from active duty, this evidence still fails to 
demonstrate that it was removed as a result of military 
service or exposure to DDT.  Finally, the record contains no 
medical evidence relating the Veteran's gall bladder removal 
to his active military service or a service-connected 
disability.  As such, the preponderance of the evidence that 
is currently of record demonstrates that the Veteran's gall 
bladder condition did not manifest during active military 
service.  

In reaching the above decision, the Board has again 
considered the lay evidence submitted by the Veteran in 
support of his claim.  As already discussed, the Veteran has 
submitted a number of letters from individuals who knew him 
prior to his enlistment in the service.  According to these 
individuals, the Veteran was in excellent health prior to his 
enlistment with the military.  However, the fact that the 
Veteran was in good health prior to his military service does 
not demonstrate that he is entitled to service connection.  
The Board concedes that there is no evidence of a gall 
bladder condition prior to military service.  However, the 
Veteran's claim is being denied for lack of a competent 
opinion relating this to service or a service-connected 
disability.  Therefore, the fact that the Veteran was in good 
health prior to military service is of no probative value.  

The Board recognizes that the Veteran believes his gall 
bladder was removed due to exposure to DDT.  However, as a 
layperson, the Veteran is not competent to offer such a 
complex medical conclusion.  See Routen, 10 Vet. App. at 186; 
see also Bostain, 11 Vet. App. at 127 (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  As 
such, the Veteran's opinion regarding etiology is of no 
probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a gall bladder condition, to 
include as secondary to any service-connected disability or 
as a result of DDT exposure, must be denied.

Right Kidney Cyst

The Veteran contends that he is entitled to service 
connection for a right kidney cyst, to include as secondary 
to any service-connected disability or as due to exposure to 
DDT.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran's right 
kidney cyst is not secondary to a service-connected 
disability.  In addition, the preponderance of the evidence 
demonstrates that the Veteran's right kidney cyst did not 
manifest during, or as a result of, military service, to 
include as due to exposure to DDT.  As such, service 
connection is not warranted.  

The Board will first address the Veteran's contention that he 
is entitled to service connection for a right kidney cyst as 
secondary to any of his service-connected disabilities.  
Currently, the Veteran is service-connected for a skin 
disability, the postoperative residuals of a 
hemorrhoidectomy, liver disease, peripheral neuralgia of the 
left upper extremity, and peripheral neuralgia of the right 
upper extremity.  The record contains no evidence in support 
of the Veteran's assertion that a right kidney cyst could 
arise as a result of any of these service-connected 
disabilities.  As already noted, the Veteran was scheduled 
for VA examinations in November 2009 and January 2010.  
However, he cancelled the November 2009 examination and 
failed to report for the January 2010 examination.  When 
contacted about his failure to report in March 2010, the 
Veteran indicated that he did not want to appear for 
examination.  Therefore, VA must decide the Veteran's claim 
based on the current evidence of record.  Since there is 
currently no evidence of record in support of the Veteran's 
contention that his right kidney cyst is secondary to a 
service-connected disability, this theory of entitlement must 
be denied.  

As noted in the previous sections, while there is no evidence 
in support of the Veteran's claim of entitlement to service 
connection as secondary to a service-connected disability, 
the Board will also consider the Veteran's claim on a direct 
basis to afford him all possible avenues of recovery.  

The Veteran's service treatment records are silent regarding 
a diagnosis of, or treatment for, a condition of the kidneys, 
to include a right kidney cyst.  According to a February 1946 
note from the US Navy Personnel Center, the Veteran was 
examined and found to be physically qualified for discharge.  
The only defect noted at the time of separation were external 
tags related to the Veteran's in-service hemorrhoids.  
Therefore, there is no in-service evidence of a chronic 
condition related to the kidneys.  

When there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  However, medical 
evidence must relate this chronic symptomatology to the 
Veteran's present condition.  See id.  

The post-service treatment records demonstrate that the 
Veteran has not suffered from chronic symptomatology of a 
right kidney cyst since his separation from active duty.  
According to the Veteran's June 1948 and May 1950 VA 
examinations, the Veteran's kidneys and genitourinary system 
were normal.  The first evidence of a right kidney cyst is an 
October 1986 private abdominal ultrasound in which the 
Veteran was noted to have a large 58 millimeter (mm) simple 
cyst on the upper pole of the right kidney.  The examination 
was noted to be normal otherwise.  This finding was confirmed 
upon further evaluation in October 1989 when the Veteran was 
noted to have a "huge" 68 mm by 68 mm cyst off the superior 
pole of the right kidney.  The Veteran was diagnosed with a 
benign large cyst.  

Subsequent records demonstrate that the Veteran continued to 
suffer from a right kidney cyst.  According to a May 2003 
letter from a private physician with the initials K.T.J., the 
Veteran suffered from right kidney cysts.  Dr. J noted 
treating the Veteran since May 8, 1992.  A June 2002 VA 
outpatient treatment record also noted a history of kidney 
disease.  None of these records suggest a possible connection 
to the Veteran's military service or a service-connected 
disability.  As already discussed, VA scheduled the Veteran 
for a number of VA examinations in an attempt to obtain a 
medical opinion.  However, the Veteran failed to report to 
his examinations and has indicated that he does not desire to 
attend an examination.  As such, the Board is left to decide 
the Veteran's claim based on the current evidence of record.  

The Veteran has also argued that his right kidney cyst may be 
a result of his exposure to DDT during his active military 
service.  In support of his claim, the Veteran has submitted 
numerous articles suggesting that DDT has the potential to 
harm human health.  The Court has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern, 12 Vet. App. at 228; see also 
Sacks, 11 Vet. App. at 314 and Wallin, 11 Vet. App.at 509.  
However, the Veteran's evidence is not accompanied by an 
opinion suggesting that the Veteran's right kidney cyst was a 
result of DDT exposure.  The mere claim that DDT has a 
potential to harm health does not suggest that it is at least 
as likely as not that his right kidney cyst, which is first 
noted in the record in 1986, was a result of DDT exposure.  
The record contains no other evidence suggesting that the 
Veteran's gall bladder was removed due to damage incurred as 
a result of exposure to DDT.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a right 
kidney cyst.  The Veteran's service treatment records do not 
suggest that he suffered a disease or injury of the kidney 
during his active military service.  In fact, the first 
evidence of a kidney cyst is an ultrasound from 1986.  As 
already noted, this lengthy period of time in which the 
Veteran was not treated for this disorder tends to suggest 
that the Veteran has not suffered from chronic symptomatology 
since his separation from active duty.  See Maxson, 12 Vet. 
App. at 459, aff'd sub nom. Maxson, 230 F.3d at1333; see also 
Forshey, 12 Vet. App. at 74, aff'd sub nom. Forshey, 284 F.3d 
at 1358 (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
Finally, the record contains no competent medical opinion 
suggesting any possible relationship to active duty, DDT, or 
any service-connected disability.  Therefore, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection.  

In reaching the above decision, the Board has again 
considered the lay evidence submitted by the Veteran in 
support of his claim.  As already discussed, the Veteran has 
submitted a number of letters from individuals who knew him 
prior to his enlistment in the service.  According to these 
individuals, the Veteran was in excellent health prior to his 
enlistment with the military.  However, the fact that the 
Veteran was in good health prior to his military service does 
not demonstrate that he is entitled to service connection.  
The Board concedes that there is no evidence of a right 
kidney cyst prior to military service.  However, the 
Veteran's claim is being denied for lack of evidence of such 
a disorder for approximately 4 decades after separation from 
active duty, as well as the lack of a competent opinion 
relating this to service or a service-connected disability.  
Therefore, the fact that the Veteran was in good health prior 
to military service is of no probative value.  

Finally, the Board recognizes that the Veteran believes he is 
entitled to service connection for a right kidney cyst.  
However, VA has received no evidence to suggest that the 
Veteran is capable of offering a medical opinion as to the 
etiological manifestations of a kidney cyst.  See Routen, 
10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran's opinion is not 
probative.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right kidney cyst, to include as 
secondary to any service-connected disability or as a result 
of DDT exposure, must be denied.
ORDER

Entitlement to service connection for gastrointestinal tract 
problems, to include as due to exposure to DDT or to any 
service-connected disability, is denied.  

Entitlement to service connection for esophageal dysmotility 
and dysphagia with aspiration, to include as due to exposure 
to DDT or to any service-connected disability, is denied.  

Entitlement to service connection for low back pain and 
degenerative joint disease, to include as due to exposure to 
DDT or to any service-connected disability, is denied.  

Entitlement to service connection for neck pain and 
degenerative joint disease, to include as due to exposure to 
DDT or to any service-connected disability, is denied.  

Entitlement to service connection for muscle pain and 
weakness, to include as due to exposure to DDT or to any 
service-connected disability, is denied.  

Entitlement to service connection for a gall bladder 
condition, to include as due to exposure to DDT or to any 
service-connected disability, is denied.  

Entitlement to service connection for a right kidney cyst, to 
include as due to exposure to DDT or to any service-connected 
disability, is denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


